Gregory, J.,
dissenting.
The accused is a junk dealer in Norfolk, and he received more than 5,000 pounds of newspaper type metal from two negroes during a period extending from September to the middle of November. This metal had been recently stolen from the Norfolk Newspapers, Incorporated. The greater part of it was still in sheets that corresponded to the sheets of the newspapers. He reported to the police department that he had received 915 pounds of the metal, but he made no report of the receipt of the residue.
Newspaper type metal is never sold as junk. It is melted over and over again and used. When it begins to lose its value as metal from melting it too often, other new metal is added and in this manner it continues to be useful.
The accused tried to explain his possession of the stolen metal. His testimony is weak and unreasonable. The great weight of the evidence points to his guilt. He does not claim that the evidence is insufficient to support the verdict, but relies only upon alleged errors of law committed during the trial, two of which the majority of the court deems sufficient to justify a reversal of the judgment.
It is inconceivable that the accused could have received over 5,000 pounds of newspaper type metal in a comparatively short time from the two negroes and under the circumstances detailed in the evidence, without knowing that it had been recently stolen. Under the evidence it would be difficult, indeed, for any twelve men to acquit him. It is highly improbable that any reasonable man could fairly conclude that he was innocent. With the weight of the evidence pointing to the guilt of the accused, and in view of the verdict of the jury and the judgment of the court, I do not think we should reverse the judgment on the alleged *534erroneous admission of certain evidence. Especially is this true when it is not shown clearly that. Rule 22 of this court has been complied with.
The accused has not shown that he was prejudiced by the evidence improperly admitted. He must show more than the admission of improper evidence. He must show that his substantial rights have been invaded and that he has been injuriously affected thereby. The fact that he was not prejudiced by the admission of the evidence is reflected in the verdict which fixed his punishment at the minimum prescribed by the statute.
If the improper evidence had been excluded it is quité likely the result would have been the same, for no other proper verdict could have been rendered under the evidence. See Code, section 6331.
For these reasons I am unable to concur in the opinion of the majority. ■■
Eggleston, J., concurs in this dissent.